 1
                                    UNITED STATES DISTRICT COURT
 2
                                           DISTRICT OF NEVADA
 3
 4                                                             Case No.: 2:18-cv-00539-JAD-BNW
     Giovanni Kurtze,
 5
                        Plaintiff
 6                                                                   Order Dismissing Action
     v.
 7
     Joseph Lombardo, et al.,
 8
                        Defendants
 9
10             Plaintiff Giovanni Kurtze brings this civil-rights case under § 1983 for events he alleges
                                                                          1
11 occurred during his incarceration at the Clark County Detention Center. On April 23, 2019, I
                                                                    2
12 ordered Kurtze to file a third-amended complaint by May 24, 2019. I expressly warned him that
13 his failure to timely comply with the order would result in the dismissal of this case with
                                          3
14 prejudice for failure to state a claim. The deadline has passed, and Kurtze has not filed a third-
15 amended complaint.
16             District courts have the inherent power to control their dockets and “[i]n the exercise of
                                                                                                 4
17 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. A
18 court may dismiss an action with prejudice based on a party’s failure to prosecute an action,
                                                                        5
19 failure to obey a court order, or failure to comply with local rules. In determining whether to
20
     1
21       ECF No. 7 (second amended complaint).

22   2
         ECF No. 13 (order).
23   3
         Id.
24   4
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
25
     5
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
26 local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
27 comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
   41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
28 keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
                                                    1
 1 dismiss an action for lack of prosecution, failure to obey a court order, or failure to comply with
 2 local rules, the court must consider several factors: (1) the public’s interest in expeditious
 3 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
 4 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
 5 availability of less drastic alternatives. 6
 6            I find that the first two factors—the public’s interest in expeditiously resolving the
 7 litigation and the court’s interest in managing the docket—weigh in favor of dismissing this case.
 8 The risk-of-prejudice factor also weighs in favor of dismissal because a presumption of injury
 9 arises from the occurrence of unreasonable delay in filing a pleading ordered by the court or
10 prosecuting an action. 7 The fourth factor is greatly outweighed by the factors in favor of
11 dismissal, and a court’s warning to a party that his failure to obey the court’s order will result in
12 dismissal satisfies the consideration-of-alternatives requirement. 8 Kurtze was warned that his
13 case would be dismissed with prejudice for failure to state a claim if he failed to file a third-
14 amended complaint by May 24, 2019. 9 So, Kurtze had adequate warning that his failure to file a
15 third-amended complaint by the deadline would result in this case’s dismissal.
16            Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED with prejudice
17 for failure to state a claim based on Kurtze’s failure to file a third-amended complaint in
18 compliance with this court’s April 23, 2019, order; and
19 ///
20 ///
21 ///
22
   1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
23
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
   6
24   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
   Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
25
   7
     See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
26
     8
27       Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.

28   9
         ECF No. 13 (order).
                                                        2
 1         The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS
 2 CASE.
 3         DATED: 5-30-19
                                                  ________________________________
                                                               _____ ______
                                                                        ___
                                                                         ______
                                                                         ____
                                                                            ____
                                                                            __  _______
 4                                                U.S. District Judge
                                                                   dge Jennifer
                                                                Juudg    Jenn    e A.
                                                                           n iiffer A. Dorsey
                                                                                       D
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3
